Petition for Writ of Mandamus Denied and Memorandum Opinion filed March 28,
2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00258-CV
                                     ____________

                         IN RE GREGORY R. ROOF, Relator


                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS


                      MEMORANDUM                      OPINION

       On March 16, 2012, relator Gregory R. Roof filed a petition for writ of mandamus
in this court complaining of misleading ballot language in Proposition 11 for a May 12,
2012 election to amend the City of Galveston’s charter. See Tex. Election Code § 273.061
(“The supreme court or a court of appeals may issue a writ of mandamus to compel the
performance of any duty imposed by law in connection with the holding of an election or a
political party convention, regardless of whether the person responsible for performing the
duty is a public officer.”); see also Tex. R. App. P. 52.

       The City of Galveston has filed a response to relator’s petition, asserting, among
other matters, that the relator lacks standing to bring this petition. The City argues that
relator, as a voter in the upcoming City election, does not have standing because he has
suffered no injury that is distinct from that of any other voter. See Brown v. Todd, 53
S.W.3d 297, 302 (Tex. 2001). In Brown, the plaintiff brought suit against the mayor of the
city of Houston, seeking a judgment declaring that an executive order issued by the mayor
was invalid because it effectively nullified the result of a previous referendum election.
Id. at 299. The plaintiff claimed standing based solely on his status as a voter in the
referendum election. Id. at 302 n. 2. In holding that the plaintiff did not have standing,
the supreme court stated, “In no way does [plaintiff’s] status as a voter give him an interest
sufficiently peculiar to satisfy our standing requirements.” Id. at 302. To have standing,
a party must allege an actual, not merely a hypothetical or generalized, injury distinct from
that sustained by the public at large. Id.

       In contrast, in Blum v. Lanier, the court held that a voter who signed an initiative
petition had standing to challenge the form in which a referendum was put before the
public. 997 S.W.2d 259, 262 (Tex. 1999); see also In re Robinson, 175 S.W.3d 824, 828
(Tex. App.—Houston [1st Dist.] 2005, orig. proceeding) (holding that voters who had
organized, financed and helped draft the referendum petition had standing to file a petition
for writ of mandamus to compel certification of amendments to city charter). Relator has
not alleged that these proposed ballot measures are the result of an initiative petition that he
signed or that he otherwise has suffered any injury distinct from the public at large. We
agree with the City that relator lacks standing to bring this action.

       Mandamus would be appropriate in this case only if the City has a legal duty to
change the ballot language. The Election Code grants the City the authority to determine
the wording of a proposition that is to appear on the ballot. Tex. Elec. Code §52.072(a);
see also Blum, 997 S.W.2d at 262 (recognizing that the municipal authority retains
discretion to select the form of the ballot proposition). For over one hundred years our
state supreme court has held that the law does not require that the full text of a measure be
printed verbatim on the ballot. Brown v. Blum, 9 S.W.3d 840, 847 (Tex. App.—Houston
[14th Dist.] 1999, pet. dism’d w.o.j.). There is a legal presumption that voters are familiar
with the actual proposed measure summarized on the ballot, and the ballot wording is

                                               2
sufficient if it identifies the measure and shows its character and purpose. Id. “A ballot
adequately describes a proposed amendment if it gives fair notice to the voter of average
intelligence by directing him to the amendment so that he can discern its identity and
distinguish it from other propositions on the ballot.” Hardy v. Hannah, 849 S.W.2d 355,
358 (Tex. App.—Austin, 1992, writ denied). Therefore, we conclude that the City does
not have a legal duty to modify the language on the ballot.

       Accordingly, we deny relator’s petition for writ of mandamus. No motion for
rehearing will be considered.


                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                            3